Per Curiam.
This writ brings before us for review a decree of the Prerogative Court, requiring the payment by respondents into the treasury of the State of New Jersey,, $1,865.62, being ' the principal amount of an additional assessment for transfer inheritance taxes, without interest, penalty or costs.
Charles A. Tatum died November 13th, 1920. His will was probated November 24th, 1920. On September 15th, 1921, the comptroller fixed the amount of the transfer inheritance tax at $36,833.59, and this was paid October 4th, 1921. Thereafter, an additional return was made, and on October 21st, 1921, an additional sum of $1,030.09 was paid. On August 13th, 1924, the comptroller discovered that an error had been made by someone in his office, the correction *859of which resulted in a net increase of the personal estate to the extent of $54,408, and on that date made an additional assessment for $1,865.62 and! also a compromise tax of $296.28.
On the $1,865.62 the comptroller claims interest from November 13th, 1921, being one year after testator’s death.
The Yice Ordinary held that such interest was not recoverable under Re Vail, 93 N. J. Eq. 401, and we concur in such view.
The writ of certiorari is therefore dismissed, and the decree of the Prerogative Court is affirmed.